GOLDTHWAITE, J.
-In this case, it is certain, the circuit court was in error, with respect to the application of the rule, that a written contract cannot be varied by parol evidence. The *147note given as the price of the horse, does not, necessarily refer to the contract of sale, or contain any of its terms. In itself it isa mere promise to pay, and its consideration was a proper subject of inquiry, whether shown by parol or in writing. If the contract respecting the horse had been reduced to writing, then parol evidence would be incompetent; but as it was entirely verbal, the mere execution of the note furnished no ground for the application of the rule. [Cowen & Hill’s notes, 10 Phil. Ev. 1473.]
Judgment reversed, and remanded.